— In a proceeding to validate a petition designating Van De Vore as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 33rd Assembly District, Queens County, and a proceeding to invalidate said petition, the appeals are from two judgments of the Supreme Court, Queens County (Bianchi, J.), both dated August 1, 1986, which, respectively, dismissed the proceeding to validate the petition and granted application to invalidate the petition.
Judgments affirmed, without costs or disbursements.
A review of the record indicates that the Supreme Court, Queens County, acted properly in dismissing the proceeding to validate the petition and granting the application to invalidate the petition. Thompson, J. P., Bracken, Niehoff and Spatt, JJ., concur.